Citation Nr: 1523879	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  07-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to service-connected chondromalacia of the right knee, ligamentous articular left knee strain with chondromalacia patella, and/or left heel spur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to October 1994. 

This matter is again before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The case was previously remanded in January and November 2011, June 2013, and January 2014 for additional development.  The RO most recently issued a September 2014 supplemental statement of the case and the case is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file. 


FINDING OF FACT

The competent and credible evidence fails to establish an etiological relationship between the Veteran's left hip disability and her active service, or between her left hip disability and her service-connected chondromalacia of the right knee, ligamentous articular left knee strain with chondromalacia patella, and/or left heel spur, with significant evidence against this claim. 


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by service, and may not be presumed related to service, nor is it proximately due to or the result of her service-connected chondromalacia of the right knee, ligamentous articular left knee strain with chondromalacia patella, and/or left heel spur.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
 
In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that her left hip disability is related to an in-service hang gliding accident in 1991.  

She has additionally attributed her left hip disability to her service-connected chondromalacia of the right knee, ligamentous articular left knee strain with chondromalacia patella, and/or left heel spur.  

The Veteran underwent a September 2004 VA examination.  The VA examiner diagnosed left hip degenerative joint disease secondary to chronic left knee chondromalacia patella.  No rationale was provided for this opinion, so it is accorded little probative value.

The same VA examiner subsequently issued another opinion in November 2004. She noted that the Veteran's right tibia was 1.3 cm shorter than her left tibia.  The VA examiner indicated that the Veteran had been limping for many years as a result of the left knee chondromalacia patella and because of the leg length discrepancy.  

The VA examiner stated that the Veteran's weight at the time of the initial appointment was 275 pounds and that the excess weight obviously aggravates the joint problem.  She opined that it was unclear as to whether the left knee chondromalacia caused the left hip degenerative joint disease at this point.

The Veteran underwent another VA examination in April 2011.  The VA examiner opined that the Veteran's left hip disability is not causally related to her active duty service or to the injury of the left thigh when she fell 8-10 feet while hang gliding in 1991.  The VA examiner opined that the Veteran's left hip disability is not proximately due to or the result of her service-connected right and left
knee conditions, or left heel spur condition.  Rationale for these opinions was not provided therefore, again, the opinion has little probative weight. 

A subsequent November 2011 opinion was obtained from the April 2011 examiner. He opined that he could not find evidence that the Veteran injured her left hip during active military service.  He noted that the Veteran had developed osteoarthritis of the left hip after military service and it was less likely than not that
the contusion/bruising of the left thigh in the hang-gliding in-service accident
contributed to the formation of left hip arthritis.  The VA examiner noted that clinical findings on examination did not suggest that the Veteran's left hip condition was secondary to the right knee, left knee or left heel spur conditions and that the left hip condition (osteoarthritis) was not caused by nor worsened by the other conditions.  He once again reiterated his opinions in December 2011 stating that the Veteran's left hip condition was not proximately due to nor the result of the service- connected right knee, left knee or left heel conditions.  The VA examiner additionally stated that the Veteran's hip condition had not been aggravated by the right knee, left knee, or left heel conditions.

The Veteran once again underwent a VA examination in June 2014.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She rationalized that left hip degenerative joint disease documented in 2004 (symptomatic since 2003) was ten years after retirement.  The VA examiner noted that according to the Veteran, there was no history of trauma to the left hip while in the service.  After reviewing the Veteran's service treatment records and virtual file, the VA examiner noted that she was unable to find any documentation of left hip issues.  She stated that the hang gliding accident in 1991 with contusion of the left thigh was not an impact injury.  The contusion was due to the handle bar of the hang glider hitting the thigh.  She opined that it is less likely than not that this accident caused any trauma to the left hip.

The June 2014 VA examiner additionally noted that it is less likely than not that the claimed left hip issue is related to her active duty service.  It is less likely than not that the claimed left hip issue is proximately due to or the result of her service-connected right and/or left knee disability or due to or the result of her service-connected left heel disability.  The VA examiner additionally opined that it is less likely than not that the claimed left hip disability has been aggravated by her service-connected right and/or left knee disabilities or the left heel disability.  She rationalized that if the left hip issue had been due to bilateral knee disability, I would expect the hip pain to be bilateral.  The leg length discrepancy is so minimal that this is most likely not an issue.  She also noted that the Veteran's heel disability had not been an issue.

In a July 2014 VA examination another VA examiner once again considered the Veteran's case.  She noted that the leg length discrepancy found radiographically is less likely than not of clinical significance as a source of the Veteran's hip complaints.  With no prior trauma/surgery and mild degenerative joint disease found radiographically, it is less likely than not that the leg length discrepancy was acquired in service and more likely than not congenital as it is not uncommon to have asymmetrical leg lengths.  The VA examiner noted that anterior thigh contusion does not correlate mechanically for acquiring the leg length discrepancy and there is no evidence to support that the leg length has been aggravated beyond natural progression or at all in that no measurements of the limbs were done prior to service and the hip symptoms are less likely than not due to this leg length discrepancy, but rather is from gluteal (i.e hip) muscle strain. 

The July 2014 VA examiner further noted that it is less likely than not that the Veteran's chronic hip strain with mild degenerative joint disease (left) is due to Veteran's bilateral knee conditions.  She noted that while it is acknowledged that abnormal mechanics at a joint can affect both proximal and distal joint
mechanics, that alone in this case is not sufficient to be the cause of the left
hip strain with mild degenerative joint disease given the change in body habitus since 1994 and knowing what we know about the significant impact excess weight has on joint dynamics.  The VA examiner stated that in this Veteran's case, it is more likely than not that the excess weight gain since 1994 is the etiologic factor at the joints (hips and knees).  Hence, it is more likely than not that the development of hip strain with mild degenerative joint disease is a result of the effect at the joint from body habitus changes since 1994 and less likely a result of compensatory changes due to the knee conditions.

With respect to aggravation, the VA examiner noted that it is less likely than not that the Veteran's left hip condition is permanently aggravated beyond natural progression by her bilateral knee conditions.  She stated that while it is acknowledged that compensation made when the knees are aggravated can add muscular strain to the proximal joint, there is insufficient data in literature to support that the strain is sufficient to cause degenerative joint disease in that joint (i.e: permanent change) and one has to consider other factors in this case - specifically the abnormal body/joint mechanics from body habitus.  One cannot state there is "permanent" aggravation of the hip joint as much of the hip issue can be relieved with change in body habitus.

The July 2014 VA examiner additionally noted that it is less likely than not that the Veteran's left heel disability is the cause of her mild degenerative joint disease with hip strain given that this has been an inert condition for years and hence, not likely contributing to the active/chronic current state of the left hip.  She also opined that it is less likely than not that the current left hip condition was aggravated
beyond natural progression from the left heel condition given the fact that the
left heel has not been active for years and also with the same reasoning that
the strain is more proximal to the affected joint can be present with compensatory body mechanics, that alone is insufficient to be a mechanism of degenerative joint disease development. 

The Board has also considered the statements made by the Veteran relating her left hip to her service-connected chondromalacia of the right knee, ligamentous articular left knee strain with chondromalacia patella, and/or left heel spur.  In this case, however, the Veteran is not competent to provide medical testimony regarding the etiology of her degenerative joint disease of the left hip.  Jandreau, 492 F.3d at 1377, n.4 ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').  It is true that she is competent to identify symptoms such left hip pain.  However, because degenerative joint disease (arthritis) of the left hip is not the type of disease that is diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  The unsubstantiated statements regarding the claimed etiology of the Veteran's left hip disability are found to lack competency and thereby probative value.  Nevertheless, her opinions are outweighed by the thorough opinions provided by the July 2014 VA examiner who provided sufficient rationale for her findings. 

There are many medical opinions in this case, which the Board has reviewed in detailed.  Accordingly, the Board affords more probative weight to July 2014 VA medical opinion.  The Board understands the Veteran's concerns and notes that the best evidence of record simply shows no effect on or aggravation of the Veteran's left hip by her service-connected right knee, left knee, or left heel.  While some evidence supports this claim, and some medical opinions, both in favor of the claim and against the Veteran's claim, are entitled to very low probative value, the best evidence in this case provides highly probative evidence against this claim. 

The Board also considers the theory of entitlement to service connection for a left hip disability on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

The Board notes that service treatment records confirm that the Veteran was treated for a left thigh injury following a hang gliding accident.  An October 1994 VA examination reflected a normal clinical evaluation of her musculoskeletal system. 

Post-service evidence does not reflect complaints of left hip problems until around 2003, almost 10 years after service discharge.  In a July 2004 VA treatment record the Veteran reported left hip pain which had started a year prior.  With this report, the Veteran provides factual evidence against her own claim.

Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate in light of the above.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to her left hip until 2003.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for almost 10 years after service.  This long period without problems weighs against the claim.  Significantly, the Veteran has not provided any explanation as to why she delayed seeking treatment or a filing claim for her left hip for several years following separation from service. 

Moreover, importantly, although she filed a service connection claims for her left knee, left heel, pituitary gland tumor, history of ruptured ovarian cyst, and tinnitus in 2001 (clearly indicating that the Veteran did know how to file a claim); it was not until 2003 that she initially filed a claim for a left hip disability.  

This fact is deeply inconsistent with a finding that she has had this problem since service.  

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for her left hip at that time, weighs heavily against her credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 2001 but did not initially file claims for this problem until 2003 (almost 10 years following separation from active service), while at the same time filing other claims.

Had the Veteran been experiencing left hip problems at the time of her 2001 claim, there seems to be no reason why the Veteran would not have also filed a compensation claim for her left hip at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that her hip (musculoskeletal system) was normal at her October 1994 separation examination.  Also significant, is her report at a June 2004 VA treatment visit that her left hip had started hurting only a year prior. 

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of a left hip disability since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of a left hip disability are not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the problems the Veteran has today are connected to service, to include an in-service injury.  

Various medical opinions were obtained with respect to this claim.  

An April 2011 VA examiner opined that the Veteran's left hip disability is not
causally related to her active duty service or to the injury of the left thigh when she fell 8-10 feet while hang gliding in 1991.  Rationale was not provided.  In an addendum November 2011 opinion that VA examiner noted that he could not find evidence that the Veteran injured her left hip during active military service.  He stated that the Veteran developed osteoarthritis of the left hip after military service and it was less likely than not that the contusion/bruising of the left thigh in the hang-gliding accident contributed to the formation of left hip arthritis. 

In a June 2014 VA examination the VA examiner noted that the Veteran's left hip disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She rationalized that left hip degenerative joint disease documented in 2004 (symptomatic since 2003) occurred ten years after retirement. She noted that according to the patient, there was no history of trauma to the left hip while in service.  The VA examiner stated that after reviewing the service treatment records she was unable to find any documentation of left hip issues.  The hang gliding accident in 1991 with contusion of the left thigh was not an impact injury.  The contusion was due to the handle bar of the hang glider hitting the thigh.  She opined that it is less likely than not that this accident caused any trauma to the left hip.

In a subsequent July 2014 VA opinion the VA examiner noted that the Veteran's leg length discrepancy found radiographically is less likely than not of clinical significance as a source of the Veteran's hip complaints.  She stated that with no prior trauma/surgery and mild degenerative joint disease found radiographically, it is less likely than not that the leg length discrepancy was acquired in service and more likely than not congenital as it is not uncommon to have asymmetrical leg lengths.  She continued noting that the anterior thigh contusion does not correlate mechanically for acquiring the leg length discrepancy.  The VA examiner stated that there is no evidence to support that the leg length has been aggravated beyond natural progression or at all in that no measurements of the limbs were done prior to service and the hip symptoms are less likely than not due to this leg length discrepancy, but rather is from gluteal (i.e hip) muscle strain.

The July 2014 VA examiner additionally opined that it is less likely than not that the Veteran's left hip strain with mild degenerative joint disease is related to active duty service, including the thigh contusion reported from the hang gliding incident.
The blunt contusion to anterior thigh is not sufficient a mechanism of injury for
development of hip joint degenerative joint disease with chronic strain.  She noted that service treatment records after the incident are silent for persistent/recurrent hip issues including a negative reporting of hip issues the same year as separation from duty 1994.  Hence, she stated that this supports a less likely than not relationship between the single blunt trauma event and Veteran's chronic strain that developed post service (2003) and there are no service treatment records to support that a hip disability existed while in service.  There are no other medical opinions of record. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and her left hip disability.  Moreover, the best evidence overall reflects that there is no relationship between her left hip disability and her service-connected right knee, left knee, or left heel.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of degenerative joint disease of the left hip, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In any event, the probative value is clearly outweighed by the June 2014 and July 2014 VA medical opinions.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  

An RO letter dated in August 2004 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  A September 2008 letter notified the Veteran of the Dingess notice requirements.  As a matter of law, the provision of adequate VCAA notice prior to a readjudication 'cures' any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the notice, the matter was readjudicated in an August 2011 supplemental statement of the case.  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded a VA examinations and opinions in September 2004, November 2004, April 2011, November 2011, December 2011, June 2014, and July 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and opinions together are more than adequate as they are based on a full reading of the Veteran's claims file.  The VA examiners considered all of the pertinent evidence of record, to include her service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  This case was remanded on numerous occasions to ensure that the Veteran was provided an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to her service connection claim has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in January 2011, November 2011, June 2013, and January 2014.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A left hip disability, to include as secondary to service-connected chondromalacia of the right knee, ligamentous articular left knee strain with chondromalacia patella, and/or left heel spur, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


